
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


SUMMARY OF 2014 INCENTIVE COMPENSATION PLAN


        On March 19, 2014, the Compensation Committee of the Board of Directors
of Comfort Systems USA, Inc. (the "Compensation Committee") authorized certain
equity grants under the Company's Long-term Incentive Plan. The Named Executive
Officers are Mr. Brian E. Lane, President and Chief Executive Officer;
Mr. William George, III, Executive Vice President and Chief Financial Officer;
James Mylett, Senior Vice President—Service; Mr. Trent T. McKenna, Senior Vice
President and General Counsel; and Ms. Julie S. Shaeff, Senior Vice President
and Chief Accounting Officer.

Long-term Incentive Plan Grants

        The Compensation Committee determined grants under the Company's
Long-term Incentive Plan. These grants were determined based on the closing
price of the Company's common stock on March 19, 2014, the date the Compensation
Committee met to approve the grants. The distribution of awards under the
Long-term Incentive Plan is structured so that 30% of the awards were in the
form of stock options, 30% in the form of time vesting restricted stock units,
and 40% in the form of dollar-denominated performance vesting restricted stock
units.

        Time vesting restricted stock units.    The time vesting restricted
stock units vest in three equal installments over a three-year vesting schedule.

        Time vesting stock options.    The time vesting stock options are
exercisable at $16.15 per share, will expire at the earlier of ten years from
the date of grant or three months following the executive's termination from
employment with the Company, and vest in three equal installments over a
three-year vesting schedule.

        Dollar-denominated performance vesting restricted stock units.    The
dollar-denominated performance vesting restricted stock units ("PSUs") are
subject to two performance measures: 50% of the PSUs have an EPS measure and 50%
of the PSUs have a measure based on total shareholder return relative to the
Company's peer group. The PSUs have a three-year performance period and will be
eligible to vest at the end of the three-year performance period. Depending on
the Company's performance in relation to the established performance measures,
the awards may vest at 0-200% of the targeted amount. In the event the Company
achieves the necessary performance metrics, the value of the grant will be
determined in dollars and settled in stock, so that the actual number of shares
awarded will be based on the market price of the Company's common stock at the
end of the performance period.

        The 2014 awards were granted to the following executives for the purpose
of providing an incentive for those individuals to work for the Company's
long-term success:

Executive
  Time
Vesting RSUs   Time Vesting
Stock Options   Dollar-
Denominated
Performance
Vesting RSUs
(Target)  

Brian E. Lane
President and Chief Executive Officer

    14,350     39,861   $ 309,000  

William George, III
Executive Vice President and Chief Financial Officer

    9,643     29,786   $ 207,648  

James Mylett
Senior Vice President—Service

    5,573     15,480   $ 120,000  

Trent McKenna
Senior Vice President and General Counsel

    5,453     15,147   $ 117,420  

Julie Shaeff
Senior Vice President and Chief Accounting Officer

    3,444     9,567   $ 74,160  

--------------------------------------------------------------------------------



2014 Incentive Compensation Plan for Executive Officers

        On December 18, 2013, the Compensation Committee adopted the 2014 annual
incentive compensation for the Named Executive Officers, which is provided under
a shareholder approved plan intended to satisfy the requirements for
deductibility of performance-based compensation under Section 162(m) of the
Internal Revenue Code. The plan consists of two distinct elements. The first
element of the plan rewards the NEOs for obtaining profitable results as well as
certain earnings per share ("EPS") target thresholds (the "EPS-Target Bonus").
The second element of the plan rewards the achievement of certain strategic
performance metrics individualized to focus on each NEOs role (the
"Strategic-Target Bonus").

        For the EPS-Target Bonus, the Compensation Committee has set a bonus
range based on a target that is correlated with the Company's annual EPS. The
range for the EPS-Target Bonus for Messrs. Lane and George will be 20 to
150 percent of 90 percent of their respective annual base salaries. For
Mr. Mylett, the range for the EPS-Target Bonus will be 20 to 150 percent of
45 percent of his annual base salary. For Ms. Shaeff and Mr. McKenna, the range
for the EPS-Target Bonus will be 20 to 150 percent of 50 percent of their
respective annual base salaries. The EPS-Target Bonus is zero until a certain
EPS threshold is met; it then scales from 20 to 50 percent of the EPS-Target
Bonus on a straight-line basis as it moves from 77 percent of the EPS target to
100 percent of the EPS target. Should the Company's performance exceed the EPS
target, it then scales from 50 to 150 percent of the EPS-Target Bonus on a
straight-line basis as it moves from 100 percent of the EPS target to
172 percent of the EPS target. With regard to the Strategic-Target Bonus, each
NEO identifies his or her strategic objectives. Such objectives are discussed
and developed in consultation with the CEO, in the case of Messrs. George,
Mylett and McKenna, the CFO in the case of Ms. Shaeff and with the Board of
Directors in the case of Mr. Lane. These objectives vary depending on the roles
and responsibilities for each NEO and are quantitatively measurable and focused
on one or more strategic initiatives important to the Company in 2014.
Additionally, a component of the Strategic-Target Bonus is focused on the
Company's overall safety performance. The Company believes this focus on safety
at a senior executive level helps to encourage a proper "tone at the top" to
create a safe working environment. For each NEO, the range for the
Strategic-Target Bonus is zero to 200 percent of 10 percent of annual base
salary. Mr. Mylett has an additional short-term incentive based on achieving
specified metrics relating to the Company's overall service business (the
"Service Bonus") ranging from zero to 45 percent of his annual base salary. For
2014, Mr. Mylett is entitled to the greater of either (i) the sum of his
EPS-Target Bonus, Strategic-Target Bonus, and Service Bonus or (ii) $200,000.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



SUMMARY OF 2014 INCENTIVE COMPENSATION PLAN
